Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
Examiner’s Comments
3. 	The claimed term “melting portion” is not specifically limited in the written disclosure by a specific definition and can be interpreted as either a portion that is melted due to heat to join two elements or the location between two elements that are joined together by a specific method.  Also, the claimed word “elastomer” is used interchangeably with the word “rubber” to define a material.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6. 	Claim(s) 1, 13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leach et al. (GB 2251204 A) in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1), Tanaka et al. (US 2008/0159583 A1) and Hirosawa et al. (U.S. Patent 5,521,886).
Re claim 13:  Leach et al. teaches a speaker diaphragm manufacturing method, comprising:
positioning a diaphragm body to be joined to an edge (page 4, lines 19-22; “arranging a cone in a mold cavity of an injection molding apparatus”; and
forming the edge by heating and injection molding of a
material comprising an elastomer, and joining a melting portion of
the edge to the diaphragm body (page 4, lines 22-25; “injection molding a surround material onto the periphery of the cone under heat and pressure to form a surround or suspension that is chemically bonded to the material of the cone”.  Note in Leach et al. the “cone” corresponds to the claimed diaphragm and the “surround” corresponds to the claimed edge. Also note material used for the edge (surround) is an elastomeric material (page 4, lines 27-28). Additionally, it is clear from the teaching of Leach et al. that the injecting molding step is a step that heats and melts the material used for the diaphragm and elastomer edge in a single process for forming an “integral unit (page 7, last paragraph) by for example using two injection units and barrels (page 6, lines 4-7).  Leach et al. does not teach that the edge is formed from a mixture of materials as set forth.  Sato et al. teaches in a similar environment of speakers that an edge (1) is comprised of a mixture of an olefin-based material (such as polypropylene) and an EPDM material (see paragraph [0050] to achieve a desired property of the speaker’s edge).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the mixture of materials used for the edge as taught in Sato et al. as the edge material of Leach et al. to predictably provide an arrangement that can achieve a desired property of a speaker’s edge.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Additionally Leach et al. does not teach the specific gravity (i.e. density) of the edge formed material as set forth.  Fujitani teaches in the similar environment of speakers to form edge portions with specific gravities as set forth (see paragraph [0073] to achieve both practically sufficient strength and weight savings).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a teaching of Fujitani into the speaker arrangement and specifically the edge portion of Leach et al. to predictably provide a speaker arrangement that achieves both practically sufficient strength and weight savings.  Therefor the claimed subject matter would have been obvious before the filing of the invention. Additionally Leach et al. does not teach having an edge with a thickness at least .1 mm and at most .5 mm.  Tanaka et al. teaches in a similar environment of speakers to use edge portions with a thickness as set forth (see paragraphs [0036, 0068 and 0073] to help to a speaker arrangement with a desired frequency response.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such an edge thickness as taught by Tanaka et al. into the speaker arrangement of Leach et al. to predictably obtain a speaker arrangement with a desired frequency response.  Therefor the claimed subject matter would have been obvious before the filing of the invention. Also, it would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate each of the teachings of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1) and Tanaka et al. (US 2008/0159583 A1) in combination with the teaching of Leach et al. to predictably achieve a speaker diaphragm arrangement that benefits from teachings of each reference as discussed above. Therefor the claimed subject matter would have been obvious before the filing of the invention. Claim 13 has been amended to include that the diaphragm body has “an uneven surface region” and that the edge and diaphragm body “fit into each other”.  Although this combination is not taught by the combination of Leach et al. (GB 2251204 A) in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1) and Tanaka et al. (US 2008/0159583 A1) discussed above is taught by Hirosawa et al. (see figure 6 at location 4 along with column 6, lines 49-52) to provide an increased area of melting and a mechanical strength of the joint.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this uneven joint connection into the step of manufacture of a speaker diaphragm as taught by Leach et al. (GB 2251204 A) in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1) and Tanaka et al. (US 2008/0159583 A1) as applied to predictably provide a increased bonding area with improved mechanical strength.  Therefor the claimed feature would have been obvious before the filing of the invention. 
Re claims 1 and newly submitted claim 18:  Leach et al. teaches a speaker diaphragm, comprising:
an edge (surround 2 formed from an elastomer, page 4, lines 27-28); and
a diaphragm body (cone 1) that is to be joined to the edge (see figure 2), wherein
a joint between the edge and the diaphragm body includes a
melting portion (contact location between 2 and 1) between the edge and the diaphragm body (as taught by figure 2). Additionally, it is clear from the teaching of Leach et al. that the injecting molding step is a step that heats and melts the material used for the diaphragm and elastomer edge in a single process for forming an “integral unit (page 7, last paragraph) by for example using two injection units and barrels (page 6, lines 4-7).  Leach et al. does not teach that the edge is formed from a mixture of materials as set forth.  Sato et al. teaches in a similar environment of speakers that an edge (1) is comprised of a mixture of an olefin-based material (such as polypropylene) and an EPDM material (see paragraph [0050] to achieve a desired property of the speaker’s edge).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the mixture of materials used for the edge as taught in Sato et al. as the edge material of Leach et al. to predictably provide an arrangement that can achieve a desired property of a speaker’s edge.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Additionally Leach et al. does not teach the specific gravity (i.e. density) of the edge formed material as set forth.  Fujitani teaches in the similar environment of speakers to form edge portions with specific gravities as set forth (see paragraph [0073] to achieve both practically sufficient strength and weight savings).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a teaching of Fujitani into the speaker arrangement and specifically the edge portion of Leach et al. to predictably provide a speaker arrangement that achieves both practically sufficient strength and weight savings.  Therefor the claimed subject matter would have been obvious before the filing of the invention. Additionally Leach et al. does not teach having an edge with a thickness at least .1 mm and at most .5 mm.  Tanaka et al. teaches in a similar environment of speakers to use edge portions with a thickness as set forth (see paragraphs [0036, 0068 and 0073] to help to a speaker arrangement with a desired frequency response.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such an edge thickness as taught by Tanaka et al. into the speaker arrangement of Leach et al. to predictably obtain a speaker arrangement with a desired frequency response.  Therefor the claimed subject matter would have been obvious before the filing of the invention. Also, it would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate each of the teachings of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1) and Tanaka et al. (US 2008/0159583 A1) in combination with the teaching of Leach et al. to predictably achieve a speaker diaphragm arrangement that benefits from teachings of each reference as discussed above. Therefor the claimed subject matter would have been obvious before the filing of the invention. Claim 1 has been amended to include that the diaphragm body has “an uneven surface region”  and that the edge and diaphragm body “fit into each other”.  Although this combination is not taught by the combination of Leach et al. (GB 2251204 A) in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1) and Tanaka et al. (US 2008/0159583 A1) discussed above is taught by Hirosawa et al. (see figure 6 at location 4 along with column 6, lines 49-52) to provide an increased area of melting and a mechanical strength of the joint.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this uneven joint connection into the step of manufacture of a speaker diaphragm as taught by Leach et al. (GB 2251204 A) in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1) and Tanaka et al. (US 2008/0159583 A1) as applied to predictably provide a increased bonding area with improved mechanical strength.  Therefor the claimed feature would have been obvious before the filing of the invention.
Re claims 16-17: the limitations of sandwiched/sandwiching as provided in claim 16 and 17 is taught by Leach et al. (page 4, lines 4-8; “overlap both sides”).  
7. 	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1), Tanaka et al. (US 2008/0159583 A1) and Hirosawa et al. as applied to claims 1, 13, 16-18 and further in view of Takewa et al. (US 2002/0061117 A1).
Re claim 12:  The teaching of Leach et al. in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1), Tanaka et al. (US 2008/0159583 A1) and Hirosawa et al. is discussed above and incorporated herein.  This combination however does not teach to use the speaker diaphragm in a speaker arrangement having a magnetic circuit, frame, voice coil and magnetic gap as set forth.  Takewa et al. teaches in a similar environment of speakers a magnetic circuit (11), frame (13), voice coil (7) and magnetic gap (12) to achieve an arrangement in which the driving force of the voice coil can be effectively transmitted to the diaphragm to obtain excellent audio output.  It would have been obvious to one of ordinary skill in the art to incorporate such features taught by Takewa et al. into the arrangement of Leach et al. in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1), Tanaka et al. (US 2008/0159583 A1) and Hirosawa et al. as applied to predictably obtain a speaker that has excellent audio output.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
8. 	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1), Tanaka et al. (US 2008/0159583 A1), Hirosawa et al. and Takewa et al. (US 2002/0061117 A1).as applied to claim 12 above, and further in view of Sakai (US 10,824,187 B2).
The teachings of Leach et al. in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1), Tanaka et al. (US 2008/0159583 A1), Hasosawa et al. and Takewa et al. (US 2002/0061117 A1) with respect to claim 12 is discussed above and incorporated herein.  This combination however does not teach to use the arrangement in an electronic device having an amplifier circuit (claim 14) or a mobile body having a main body and amplifier circuit (claim 15).  Sakai teaches that speaker arrangements can be included in an electronic device having an amplifier circuit (see figures 5 in combination with figures 8A-8B, specifically amplifier (6) in the electronic device) or used in a mobile body (such as an automobile (figure 7, having a main body for installing a speaker (at least FR) and amplifier circuit within (502), each providing an application in which a speaker can be used.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Sakai into the arrangement of Leach et al. in view of Sato (US 2013/0315435 A1), Fujitani (US 2013/0259291 A1), Tanaka et al. (US 2008/0159583 A1), Hisosawa et al. and Takewa et al. (US 2002/0061117 A1) as applied to predictably provide specific applications in which the speaker can be used. Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Response to Arguments
9. 	Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. 
Applicant states that the references as previously applied to not teach a diaphragm body having an uneven surface.  Examiner agrees, however the newly cited reference to Hirosawa et al. does teach this feature (see figure 4).  Also contrary to applicants remarks, the claims do not set forth (nor does the specification of the present application) support an uneven region that is “rough or scored” as argued.  Clearly the uneven surface arrangement of Hirosawa et al. have hills and valleys of the diaphragm and edge that “fit into each other” as set forth.  Additionally, there is no specific features set forth that state that the edge is molded “during the formation of the joint” as argued.  Having a strengthened joint as argued is taught in Hirosawa et al. (column 6, lines 49-52).  Also, note that the claims as set forth do not set forth limitations that the joint is “strengthened” , formed “without an adhesive”,  allow for a weight that is “reduced” and provides a  “reduced size of a magnetic circuit” as agued.  
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/1/22